SECOND AMENDMENT AND WAIVER TO LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT AND WAIVER TO LOAN AND SECURITY AGREEMENT (this
“Agreement”) is dated as of July 31, 2013, by and among EPICEPT CORPORATION, a
Delaware corporation (“EpiCept”), MAXIM PHARMACEUTICALS INC., a Delaware
corporation (“Maxim”), CYTOVIA, INC., a Delaware corporation (“Cytovia”, and
collectively with EpiCept and Maxim, the “Borrowers”), MIDCAP FUNDING III, LLC,
a Delaware limited liability company in its capacity as agent (“Agent”) for the
lenders under the Loan Agreement (as defined below) (“Lenders”), and the
Lenders.

W I T N E S S E T H:

WHEREAS, Borrowers, Lenders and Agent are parties to that certain Loan and
Security Agreement, dated as of May 27, 2011, as amended by that certain First
Amendment to Loan and Security Agreement, dated as of August 27, 2012 (the
“First Amendment”, and as such Loan and Security Agreement may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”; capitalized terms used herein have the meanings given to them
in the Loan Agreement except as otherwise expressly defined herein), pursuant to
which Lenders have agreed to provide to Borrowers certain loans and other
extensions of credit in accordance with the terms and conditions thereof; and

WHEREAS, the Borrowers have requested that the Agent and Lenders amend the Loan
Agreement in certain respects and the undersigned Lenders and the Agent are
willing to make such amendment, all in accordance with, and subject to, the
terms and conditions set forth in, this Agreement.

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrowers, Lenders and Agent hereby
agree as follows:

1. Acknowledgment of Obligations. Each Borrower acknowledges and agrees that as
of the Second Amendment Effective Date, but without giving effect to this
Agreement, the aggregate principal balance of the Term Loan is at least
$4,070,967.80. The foregoing amount does not include interest, fees, expense and
other amounts that are chargeable or otherwise reimbursable under the Loan
Agreement and the other Loan Documents. Borrowers hereby acknowledge, confirm
and agree that all Term Loans made prior to the date hereof, together with
interest accrued and accruing thereon, and fees, costs, expenses and other
charges owing by Borrowers to Agent and Lenders under the Loan Agreement and the
other Loan Documents, are unconditionally owing by Borrowers to Agent and
Lenders, without offset, defense or counterclaim of any kind, nature or
description whatsoever except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditor’s rights generally.

2. Waiver of Existing Events of Default. Each Event of Default that has occurred
prior to the Second Amendment Effective Date of which Agent has prior knowledge
is hereby waived.

3. Amendments to the Loan Agreement. Subject to the terms and conditions of this
Agreement, including without limitation fulfillment of the conditions to
effectiveness specified in Section 9 below, the Loan Agreement is hereby amended
as follows:

(a) Section 2.2(b) of the Loan Agreement shall be deleted in its entirety and
the following revised Section 2.2(b) shall be substituted in lieu thereof:

“(b) Interest Payments and Repayment. Commencing on the first (1st) Payment Date
following the Funding Date of Tranche One, and continuing on the Payment Date of
each successive month thereafter through and including the Maturity Date,
Borrower shall make monthly payments of interest to each Lender in accordance
with its respective Pro Rata Share, in arrears, and calculated as set forth in
Section 2.3. In addition to the interest payments in accordance with the
immediately preceding sentence, Borrower shall make principal payments with
respect to the Term Loans as follows: (i) commencing on the Amortization Date,
and continuing on the Payment Date of each successive month thereafter through
the First Amendment Effective Date, Borrower shall make consecutive monthly
payments of principal to each Lender in accordance with its respective Pro Rata
Share, as calculated by Agent based upon: (A) the amount of such Lender’s Term
Loans and (B) a straight-line amortization schedule ending on the Maturity Date,
(ii) on the First Amendment Effective Date, Borrower shall make a principal
payment of $1,200,000, which payment shall be allocated and paid to each Lender
in accordance with its Pro Rata Share, (iii) on September 1, 2013, and on each
Payment Date thereafter through the Maturity Date, Borrower shall make principal
payments of $277,419.35 on each such date, which payment shall be allocated and
paid to each Lender in accordance with its Pro Rata Share and (iv) Borrower
shall pay the remaining outstanding balance of the Term Loan on the Maturity
Date. Without limiting the foregoing, all unpaid principal and accrued interest
with respect to the Term Loans is due and payable in full on the Maturity Date.
The Term Loans may be prepaid only in accordance with Sections 2.2(c) and
2.2(d).”

(b) Section 14 of the Loan Agreement shall be amended by adding thereto in
appropriate alphabetical order the following definition:

“‘Second Amendment Effective Date’ means July 31, 2013.”

4. Final Payment Fee. Borrower acknowledges and agrees that, notwithstanding any
of the amendments or other modifications set forth herein or in any other
documentation or correspondence related to the Loan Agreement or Loan Documents,
or any other action taken by Borrower, Agent or any Lender, the Final Payment
remains due and payable, in full and without counterclaim or offset of any kind,
on the Maturity Date.

5. Additional Covenants and Agreements. Until such time as Agent has indicated
otherwise in writing, Borrower agrees as follows:

(a) Pursuit and Approval of Acceptable Sale or Partnering Transaction.

(i) Borrower shall, and shall cause each of its agents, representatives,
officers, directors, employees and advisors, to use its best efforts to
consummate an Acceptable Sale or Partnering Transaction (as defined below) as
soon as practical but in any event no later than October 15, 2013. An
“Acceptable Sale or Partnering Transaction” shall mean (i) a sale, merger or
similar transaction with respect to Borrower and/or (ii) a partnering
transaction in connection with the Borrower’s drug AmiKet (formerly known as
EpiCept NP-1), in the case of either or both clause (i) and (ii) on terms and
conditions and subject to documentation satisfactory to Agent in its sole
discretion, which either (x) provides for the payment in full of the Obligations
by not later than October 15, 2013 or (y) provides for the Loans and Loan
Documents to remain outstanding on terms and conditions and pursuant to
documentation satisfactory to Agent in its sole discretion; provided, that,
nothing in this Agreement shall constitute Agent’s or any Lender’s consent to
any such transaction or any documentation entered into in connection with any
such transaction, all of which remains subject to future consent by Agent and
the Lenders.

(ii) As of the Second Amendment Effective Date, the Specified Controlled Deposit
Account (as defined in the First Amendment) contains $539,948.25 (the
“Designated Funds”). Within three (3) Business Days of Agent’s receipt of
evidence in form and substance satisfactory to Agent that the Borrower has
received the requisite shareholder approval necessary to consummate an
Acceptable Sale or Partnering Transaction, and so long as no new Default or
Event of Default has occurred or is continuing or Agent becomes aware of the
existence of an existing Event of Default that it was not previously aware of or
notified about, Agent shall transfer $269,974.13 of the Designated Funds (as
defined in the First Amendment) from the Specified Controlled Deposit Account to
the Specified Controlled Operating Account (as defined in the First Amendment).

(b) Budget Matters. Section 4 of the First Amendment is hereby modified by
deleting clause (c)(i)(C) of such section in its entirety and substituting in
lieu thereof the following new clause (c)(i)(C) to read in its entirety as
follows:

“(C) at least three (3) Business Days prior to any request made by Borrower for
a transfer of the Specified Funds to the Specified Controlled Operating Account,
deliver to Agent an operating budget in form, substance and methodology
satisfactory to Agent, which shall reflect Borrower’s good faith projection of
all cash receipts and disbursements on a week-by-week basis in connection with
the operation of its business through the next sixty (60) days.”

(c) General Cooperation and Disclosure. Without limiting anything in clause
(a) above or otherwise in this Agreement, Borrower shall, and shall cause its
officers, directors, employees and advisors to, cooperate fully with Agent in
furnishing information as and when reasonably requested by Agent or any other
Lender regarding the Collateral, Borrower’s financial affairs, finances,
financial condition, business and operations or any other matters related to the
Borrower or otherwise contemplated in this Agreement. Borrower authorizes Agent
to meet and/or have discussions with any of its officers, directors, employees
and advisors from time to time as reasonably requested by Agent to discuss any
matters regarding the Collateral, Borrower’s or any other Credit Party’s
financial affairs, finances, financial condition, business and operations, or
any other matters related to the Borrower or otherwise contemplated in this
Agreement and shall direct and authorize all such persons and entities to fully
disclose to Agent all information reasonably requested by Agent regarding the
foregoing. Borrower waives and releases any such officer, director, employee and
advisor from the operation and provisions of any confidentiality agreement with
Borrower, as the case may be, such that such person or entity is not prohibited
from providing any of the foregoing information to Agent or any Lender.

6. Additional Events of Default. Any of the following shall constitute an
immediate Event of Default hereunder and under the Loan Agreement: (a) the
failure by Borrower to comply with any term, condition or covenant set forth in
this Agreement, (b) the failure of any representation or warranty made by
Borrower under or in connection with this Agreement to be true, correct and
complete as of the date when made or any other breach of any such representation
or warranty, (c) the repudiation and/or assertion of any defense by any Borrower
with respect to this Agreement or any Loan Document or the pursuit by Borrower
or any person related to Borrower against the Agent or any Indemnified Person,
or (d) a determination by Agent in its sole discretion that (i) discussions,
negotiations or progress relating to any potential Acceptable Sale or Partnering
Transaction have ceased or slowed or other circumstances or developments have
arisen that make it unlikely that such sale or partnering transaction will be
consummated or (ii) it is unlikely that Borrower shall be able to document or
consummate an Acceptable Sale or Partnering Transaction by October 15, 2013.

7. No Other Amendments or Consents, Waivers, Etc.; Reservation of Rights. Except
for the amendments and other modifications set forth and referred to in
Sections 2 thru 6 above, the Loan Agreement and the other Loan Documents shall
remain unchanged and in full force and effect. Nothing in this Agreement is
intended, or shall be construed, to constitute a novation or an accord and
satisfaction of any of Borrowers’ Obligations or to modify, affect or impair the
perfection or continuity of Agent’s security interests in, security titles to or
other liens, for the benefit of itself and the Lenders, on any Collateral for
the Obligations. Without limiting the foregoing, except as expressly set forth
herein, the execution, delivery and effectiveness of this Agreement shall not
directly or indirectly (i) create any obligation to make any further loans,
advances or other financial accommodations or to continue to defer any
enforcement action after the occurrence of any Default or Event of Default,
whether such Default or Event of Default has occurred or occurs in the future,
(ii) constitute a consent or waiver of any past, present or future violations of
any provisions of the Loan Agreement or any other Loan Documents nor constitute
a novation of any of the Obligations under the Loan Agreement or other Loan
Documents, (iii) amend, modify or operate as a waiver of any provision of the
Loan Agreement or any other Loan Documents or any right, power or remedy of any
Lender, (iv) constitute a consent to any merger or other transaction or to any
sale, restructuring or refinancing transaction or (v) constitute a course of
dealing or other basis for altering any Obligations or any other contract or
instrument. Except as expressly set forth herein, each Lender reserves all of
its rights, powers, and remedies under the Loan Agreement, the other Loan
Documents and applicable law. All of the provisions of the Loan Agreement and
the other Loan Documents, including, without limitation, the time of the essence
provisions, are hereby reiterated, and if ever waived, are hereby reinstated.

8. Representations and Warranties. To induce Agent and Lenders to enter into
this Agreement, each Borrower does hereby warrant, represent and covenant to
Agent and Lenders that (i) each representation or warranty of Borrowers set
forth in the Loan Agreement is hereby restated and reaffirmed as true and
correct in all material respects on and as of the date hereof as if such
representation or warranty were made on and as of the date hereof (except to the
extent that any such representation or warranty expressly relates to a prior
specific date or period) and (ii) each Borrower has the power and is duly
authorized to enter into, deliver and perform this Agreement and this Agreement
is the legal, valid and binding obligation of each Borrower enforceable against
such Borrower in accordance with its terms.

9. Condition Precedent to Effectiveness of this Agreement. This Agreement shall
become effective as of July 31, 2013 (the “Second Amendment Effective Date”)
upon which Agent shall have received the following, each in form and, in form
and substance satisfactory to Agent and Lenders:

(a) one or more counterparts of this Agreement duly executed and delivered by
Borrowers, Agent and Lenders; and

(b) such other documents, instruments, agreements and opinions as the Agent
shall request.

10. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and each Lender and
their respective successors and assigns, and their respective present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, Lenders
and all such other persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which any Borrower or any of its successors, assigns, or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the Second Amendment Effective Date, including, without limitation, for
or on account of, or in relation to, or in any way in connection with the Loan
Agreement or any of the other Loan Documents or transactions thereunder or
related thereto.

(b) Each Borrower understands, acknowledges and agrees that its release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

(c) Each Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

11. Covenant Not To Sue. Each Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by Borrowers
pursuant to Section 10 above. If any Borrower or any of its successors, assigns
or other legal representatives violates the foregoing covenant, Borrowers, for
themselves and their successors, assigns and legal representatives, agree to
pay, in addition to such other damages as any Releasee may sustain as a result
of such violation, all attorneys’ fees and costs incurred by any Releasee as a
result of such violation.

12. Indemnification. Borrower hereby agrees to indemnify, defend and hold
harmless Agent and each Lender in accordance with Section 12.2 of the Loan
Agreement, the terms of which are incorporated herein by reference.

13. Advice of Counsel. Each of the parties represents to each other party hereto
that it has discussed this Agreement with its counsel.

14. Severability of Provisions. In case any provision of or obligation under
this Agreement shall be invalid, illegal or unenforceable in any applicable
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

15. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original and all of which when taken together
shall constitute one and the same instrument.

16. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF MARYLAND APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS.

17. Entire Agreement. The Loan Agreement and the other Loan Documents as and
when modified through this Agreement embody the entire agreement between the
parties hereto relating to the subject matter thereof and supersede all prior
agreements, representations and understandings, if any, relating to the subject
matter thereof.

18. No Strict Construction, Etc. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement. Time is of the essence for this Agreement.

19. Loan Document. For the avoidance of doubt, this Agreement constitutes a Loan
Document.

20. Costs and Expenses. Each Borrower absolutely and unconditionally agrees to
pay or reimburse upon demand for all reasonable fees, costs and expenses
incurred by Agent and the Lenders that are Lenders on the Closing Date in
connection with the preparation, negotiation, execution and delivery of this
Agreement and any other Loan Documents or other agreements prepared, negotiated,
executed or delivered in connection with this Agreement or transactions
contemplated hereby.

[Remainder of page intentionally blank; signature pages follow.]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year specified at the beginning hereof.

BORROWERS:

EPICEPT CORPORATION

By:       
Name:       
Title:       


MAXIM PHARMACEUTICALS INC.

By:       
Name:       
Title:       


CYTOVIA, INC.

By:       
Name:       
Title:       


AGENT AND LENDER:

MIDCAP FUNDING III, LLC

By:       
Name:       
Title: Authorized Signatory


